     Case 2:15-cv-01463-RCJ-DJA Document 85 Filed 09/05/19 Page 1 of 8




 1   LUIS A. AYON, ESQ.
     Nevada Bar No. 9752
 2   AYON LAW, PLLC
     8716 Spanish Ridge Avenue, Suite 115
 3   Las Vegas, Nevada 89148
 4   Telephone:     (702) 600-3200
     Facsimile:     (702) 947-7110
 5   E-Mail:        laa@ayonlaw.com
     Attorneys for Defendant/Counter-Claimant,
 6   KK Real Estate Investment Fund, LLC

 7                                 UNITED STATES DISTRICT COURT

 8                                     DISTRICT OF NEVADA

 9    U.S. BANK, NATIONAL ASSOCIATION,              Case No.: 2:15-cv-01463-RCJ-DJA
      AS TRUSTEE FOR THE HOLDERS OF
10    THE CSFB MORTGAGE SECURITIES
      CORP.,      ADJUSTABLE        RATE            MOTION TO WITHDRAW AS COUNSEL
11    MORTGAGE        TRUST       2005-8,           FOR DEFENDANT/COUNTER-
      ADJUSTABLE RATE MORTGAGE-                     CLAIMANT KK REAL ESTATE
12    BACKED            PASS-THROUGH                INVESTMENT FUND, LLC AND
13    CERTIFICATES, SERICES 2005-8,                 REQUEST TO BE REMOVED FROM ECF
                                                    SERVICE LIST
14                    Plaintiff,

15    v.

16    COUNTRYSIDE         HOMEOWNERS
      ASSOCIATION; KK REAL ESTATE
17    INVESTMENT FUND, LLC; DOE
      INDIVIDUALS I-X, inclusive; and ROE
18    CORPORATIONS I-X, inclusive,
19                    Defendants.
20    AND ALL RELATED CLAIMS.
21
22             COMES NOW, Luis A. Ayon, Esq. of the law firm of AYON LAW, PLLC (hereinafter

23   referred to as “Counsel”), counsel of record for Defendant/Counter-Claimant, KK Real Estate

24   Investment Fund, LLC (hereinafter referred to as “Defendant” or “KK Real Estate”), and pursuant

25   to LR IA 11-6 and SCR 46, counsel hereby moves this Court for an Order Granting Counsel’s

26   Motion to Withdraw as Counsel of Record for Defendant, with regard to the above-referenced
27   matter.
28   ///



                                               Page 1 of 8
     Case 2:15-cv-01463-RCJ-DJA Document 85 Filed 09/05/19 Page 2 of 8




 1          This Motion is made and based upon the following memorandum of points and authorities,
 2   the papers and pleadings on file herein, as well as the Declaration of Luis A. Ayon, Esq., in
 3   support of the Motion to Withdraw as counsel attached hereto.
 4          DATED this 5th day of September, 2019.
 5                                                      AYON LAW, PLLC

 6
                                                        /s/ Luis A. Ayon ________
 7                                                      LUIS A. AYON, ESQ.
                                                        Nevada Bar No. 9752
 8                                                      8716 Spanish Ridge Avenue, Suite 115
                                                        Las Vegas, Nevada 89148
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               Page 2 of 8
     Case 2:15-cv-01463-RCJ-DJA Document 85 Filed 09/05/19 Page 3 of 8




 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2                                   I.      FACTURAL BACKGROUND
 3          This matter arose out of a Complaint [ECF No. 1] filed by Plaintiff, U.S. Bank, National
 4   Association, as Trustee for The Holders of The CSFB Mortgage Securities Corp., Adjustable Rate
 5   Mortgage Trust 2005-8, Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series
 6
     2005-8 (hereinafter referred to as “Plaintiff” or “U.S. Bank”), in the United States District Court,
 7
     District of Nevada bearing Case No. 2:15-cv-1463-RCJ-DJA, on or about July 31, 2015, alleging
 8
     damages against Defendant, KK Real Estate, with regard to the property located at 8543 Ebony
 9
     Hills Way, Las Vegas, Nevada 89123. On or about September 17, 2015, Defendant filed an
10
     Answer and Counterclaim [ECF No. 21]. On or about October 1, 2015, Plaintiff filed an Answer
11
     to the Counterclaim [ECF No. 23].
12
            On or about October 31, 2016, Plaintiff filed a Motion for Summary Judgment [ECF No.
13
     48] in which Defendant, KK Real Estate, responded to [ECF No. 49] on or about November 23,
14
15   2016, followed by a Reply in Support of U.S. Bank’s Motion for Summary Judgment [ECF No.

16   52] on or about December 12, 2016.

17          On or about January 12, 2017, a Substitution of Attorney for KK Real Estate [ECF No.

18   54] was filed by Maier Gutierrez Ayon to substitute in for Hong & Hong. An Order [ECF No.

19   55] was entered that ruled in favor of U.S. Bank’s Motion for Summary Judgment on or about
20   April 13, 2017, in which KK Real Estate filed a Notice of Appeal [ECF No. 59] on or about May
21   11, 2017.
22          On or about May 19, 2017, Maier Gutierrez & Associates filed a Motion to Withdraw as
23   Attorneys of Record [ECF No. 62] for Defendant, KK Real Estate. On or about June 6, 2017, an
24   Order [ECF No. 68] was entered granting Maier Gutierrez & Associates’ Motion to Withdraw,
25
     followed by Ayon Law, PLLC’s Notice of Appearance [ECF No. 70] on behalf of KK Real Estate
26
     on or about June 20, 2017.
27
            At the Status Conference set by the Court on June 10, 2019 [EFC No. 80], the Court
28
     determined that this matter be set for a Calendar Call on November 19, 2019 at 9:00 a.m. in Reno,


                                                  Page 3 of 8
     Case 2:15-cv-01463-RCJ-DJA Document 85 Filed 09/05/19 Page 4 of 8




 1   Nevada, and Jury Trial to follow on December 2, 2019 at 8:30 a.m., in Reno, Nevada. However,
 2   Defendant KK Real Estate has failed to meet its financial obligations to Ayon Law, and therefore,
 3   counsel for Defendant KK Real Estate is requesting to withdraw from this case.
 4          There are currently two (2) depositions that have been scheduled by Plaintiff. One on
 5   October 8, 2019, and on October 9, 2019. Ayon Law is requesting that it withdraw from this
 6
     matter before those dates.
 7
                                         II.    LEGAL ANALYSIS
 8
            Counsel has good cause to withdraw its representation pursuant to Rule 1.16(b) of the
 9
10   Nevada Rules of Professional Conduct (hereinafter referred to as “NRPC”) wherein it states that:

11   See NRPC 1.16(b):

12          (1) “Withdrawal can be accomplished without material adverse effect on the interests of
                the client”
13
            …
14
15
            (6) The representation will result in an unreasonable financial burden on the lawyer or has
16
            been rendered unreasonably difficult by the client; or
17
            (7) Other good cause for withdrawal exists.”
18
19          Furthermore, the attorney client relationship has dissolved at the client’s request.
20
     Supreme Court Rule 41 reads that:
21
22              “The attorney in an action or special proceedings may be changed at any time before
23              judgment or final determination as follows:
24
           1.       Upon consent of the attorney, approved by the client.
25
26         2.       Upon the order of the court or judge thereof on the application of the attorney or
                    client.”
27
     See SCR 41:
28



                                                Page 4 of 8
     Case 2:15-cv-01463-RCJ-DJA Document 85 Filed 09/05/19 Page 5 of 8




 1         Pursuant to the request of Ayon Law, Counsel is requesting that it be permitted to withdraw
 2   from this matter as continued representation of Defendant KK Real Estate Investment would be
 3   an unreasonable financial burden.
 4                                        III.   CONCLUSION
 5          Counsel respectfully requests of this Court to approve his withdrawal of representation of
 6
     Defendant without delay so that Defendant may retain alternative representation as this matter
 7
     has been set for an upcoming Calendar Call on November 19, 2019 at 9:00 a.m., and Jury Trial
 8
     to follow on December 2, 2019 at 8:30 a.m., in Reno, Nevada. Defendant has requested that
 9
     Counsel discontinue its representation immediately. Moreover, Ayon Law requests that it be
10
     removed from the ECF service list.
11
            DATED this 5th day of September, 2019.
12
                                               AYON LAW, PLLC
13
14                                                _/s/ Luis A. Ayon_____________________
                                                  LUIS A. AYON, ESQ.
15
                                                  Nevada Bar No. 9752
16                                                8216 Spanish Ridge Ave., #115
                                                  Las Vegas, Nevada 89148
17
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 5 of 8
     Case 2:15-cv-01463-RCJ-DJA Document 85 Filed 09/05/19 Page 6 of 8




 1                 DECLARATION OF LUIS A. AYON, ESQ. IN SUPPORT OF
 2                             MOTION TO WITHDRAW AS COUNSEL
 3           I, Luis A. Ayon, Esq., of the law firm of AYON LAW, PLLC, hereby submits this
 4   declaration as follows:
 5           1.     I am an attorney, duly licensed to practice law, in the State of Nevada, and am the
 6   owner/partner of the law firm of AYON LAW, PLLC;
 7           2.     That I was retained to represent the interests of Defendant, KK REAL ESTATE
 8
     INVESTMENT FUND, LLC, with regard to United States District Court, District of Nevada
 9
     bearing Case No. 2:15-cv-1463-RCJ-DJA, and possess personal knowledge of this ongoing
10
     litigation;
11
             3.     On or about August 16, 2019, I was informed by Joseph Hong, Esq., that he would
12
     be taking over this case along with other cases the client had with Ayon Law.
13
             4.     On or about August 21, 2019, I followed up with Joseph Hong regarding the
14
     notices of appearance for this client, but I was informed that Mr. Hong had not been formally
15
     retained.
16
17           5.     I have informed the client that I would be withdrawing from this matter.

18           6.     Defendant is aware that it will need to retain alternative representation since this

19   matter has been set for an upcoming Calendar Call on November 19, 2019 at 9:00 a.m., and Jury

20   Trial to follow on December 2, 2019 at 8:30 a.m., in Reno, Nevada;

21           7.     That Defendant’s last known address is:
                    KK Real Estate Investment Fund, LLC
22
                    c/o Leo Chan
23                  2625 S. Rainbow Blvd., C106
                    Las Vegas, Nevada 89146
24                  Phone no.: 702-301-3395
                    Email: titanvegas@gmail.com
25
26   ///
27
28   ///




                                                 Page 6 of 8
     Case 2:15-cv-01463-RCJ-DJA Document 85 Filed 09/05/19 Page 7 of 8




 1          8.     Continuing representing Defendant KK Real Estate Investment would be
 2   unreasonable financial burden to Ayon Law; and
 3          9.     That this request is not made in bad faith.
 4          I declare under penalty of perjury that the above is true and correct.
 5          DATED this 5th day of September, 2019.
 6
                                                          /S/Luis A. Ayon, Esq. ____________
 7                                                        LUIS A. AYON, ESQ.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 7 of 8
     Case 2:15-cv-01463-RCJ-DJA Document 85 Filed 09/05/19 Page 8 of 8




 1                                   CERTIFICATE OF SERVICE
 2          Pursuant to NRCP 5(b), I certify that on the 5th day of September, 2019, I did cause a true
 3   copy of MOTION TO WITHDRAW AS COUNSEL OF RECORD, to be e-filed/served, via
 4   the Court’s CM/ECF system to all parties and counsel and/or by depositing a true copy of same
 5   in the United States Mail, at Las Vegas, Nevada to all parties entitled to receive notice.
 6
     Via U.S. Mail to:
 7
 8   KK Real Estate Investment Fund, LLC
     c/o Leo Chan
 9   2625 S. Rainbow Blvd., C106
     Las Vegas, Nevada 89146
10
11
                                                           _/s/ Coreene L. Drose
12
                                                           An Employee of Ayon Law, PLLC
13
14
15
16                                            ORDER

17            IT IS SO ORDERED.

18            IT IS FURTHER ORDERED that by September 17, 2019, Defendant
19            KK Real Estate Investment Fund, LLC must retain a new attorney
              and that attorney must file a notice of appearance in this case.
20
              IT IS FURTHER ORDERED that the Clerk is hereby directed to
21
              remove Luis A. Ayon, Esq. from the CM/ECF service list for this
22            matter.
23            DATED: September 9, 2019
24
25
                                               _________________________________
26                                             Daniel J. Albregts
                                               United States Magistrate Judge
27
28



                                                  Page 8 of 8
